Exhibit 10.5

Participant Name

Non-Qualified Stock Option Grant Agreement

This Non-Qualified Stock Option Grant Agreement (the “Agreement”) is dated as of
this              of             , 20             and sets forth the terms and
conditions of the Award described below made by Heidrick & Struggles
International, Inc. (the “Company”) to              (the “Participant”),
pursuant to the 2007 Heidrick & Struggles GlobalShare Program (the “Program”).

As of             , 20             (the “Grant Date”), the Company has granted
an option (the “Option”) to purchase              shares of the Company’s common
stock, par value $.01 (the “Shares”), at $             per Share (the “Option
Price”). This Option is granted pursuant to the Program and is governed by the
terms and conditions of the Program. All defined terms used herein, unless
specifically defined in this Agreement, have the meanings assigned to them in
the Program. The Participant agrees to be bound by all terms and conditions of
the Agreement and the Program and has received and reviewed a copy of the
Program and the Prospectus for the Program dated November 16, 2007.

The Option granted under this Agreement shall not become valid or enforceable
unless and until the Participant executes the Agreement and it is accepted by
the Company. By the Participant’s signature and the Company’s signature below,
the Participant and the Company agree that this constitutes the signature page
of the Agreement. Participant further agrees that the Option is granted under
and governed by the terms and conditions of the Agreement and the Program.
Agreements that are not signed and returned are considered null and void.

IN WITNESS WHEREOF, the parties hereto have duly executed the Agreement as of
the date first set forth above.

 

   Name:         Participant Name

Heidrick & Struggles International, Inc.

By:                                                          

Name:

Title: General Counsel



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements of the Participant herein
provided and pursuant to the Program, the parties agree as follows:

1. Definitions. All capitalized terms used herein, unless specifically defined
herein, shall have the same meanings as established in the Program.

“Cause” means (a) the willful and continued failure by the Participant to
substantially perform his or her duties and obligations to the Company (other
than any such failure resulting from any physical or mental condition, whether
or not such condition constitutes a Disability) or (b) the willful engaging by
the Participant in misconduct that is materially injurious to the Company,
monetarily or otherwise.

“Disability” means (a) a physical or mental condition entitling the Company to
terminate the Participant’s employment pursuant to an employment agreement
between the Participant and the Company or (b) in the absence of such a
provision, a physical or mental incapacity of a Participant which would entitle
the Participant to benefits under the long term disability plan maintained by
the Company for its U.S. employees (regardless of whether the Participant is
actually covered by such plan).

“Good Reason” means, without a Participant’s express written consent, the
occurrence of any of the following events:

(a) a material diminution in the duties or responsibilities of the Participant ;

(b) a material reduction by the Company of the Participant’s base salary or
annual bonus opportunity;

(c) the failure by the Company to pay the Participant his or her current
compensation, or any compensation deferred under any plan, agreement or
arrangement of or with the Company when such compensation is due; or

(d) a change in the Participant’s principal work location to a location that is
more than 50 miles from the Participant’s principal work location immediately
prior to such change.

A Participant must deliver notice to the Company no later than 90 days following
the occurrence of the circumstance that constitutes Good Reason. The Company
shall be provided a 30-day period following the receipt of such notice to cure
the circumstances that give rise to Good Reason. If, during the cure period,
such circumstance is remedied, the Participant will not be permitted to
terminate employment for Good Reason as a result of such circumstance. If, at
the end of the cure period, the circumstance that constitutes Good Reason has
not been remedied, the Participant will be entitled to terminate employment for
Good Reason during the 30-day period that follows the end of the cure period. If
the Participant does not terminate employment during such 30-day period, the
Participant will not be permitted to terminate employment for Good Reason as a
result of such event.

2. Participation. Pursuant to the Program and contingent upon the execution of
the Agreement, the Company hereby grants to the Participant an Option to
purchase             Shares at $            per Share subject to the terms and
conditions herein. As a material condition and

 

2



--------------------------------------------------------------------------------

inducement to the Company’s grant of the Option to the Participant, the
Participant agrees that he or she has received and reviewed the Program and
further agrees to be bound by all of the terms and conditions of the Agreement
and the Program, as may be amended by the Company from time to time.

3. Vesting and Exercisability of Options.

 

  a. Subject to Sections 3(b), (c) and (d) below and Section 4, the Option
granted under the Agreement shall vest in accordance with the schedule set forth
below; provided the Participant has been in Continuous Service through each
vesting date. For purposes of the Agreement, “Continuous Service” shall mean the
Participant’s service with the Company or any Subsidiary or Affiliate as an
employee, or the Participant’s service as a member of the Board of Directors of
the Company, has not been interrupted or terminated, and shall include any
period during which the Participant is on an approved leave of absence from the
Company or its Subsidiaries or Affiliates.

 

Vesting Date

   Option Vesting

 

The Participant may exercise the Option with respect to the number of Shares
that have vested, provided that the Option shall terminate at the close of
business on             , 20            (the “Option Termination Date”). The
Option may be exercised in whole or in part, but only with respect to full
Shares, and shall be void and of no effect after the Option Termination Date,
unless cancelled earlier pursuant to Section 3 (c) or (d) below.

 

  b. If the Participant’s Continuous Service is terminated as a result of the
Participant’s death or Disability, the Option shall immediately vest. The
Participant’s estate or designated beneficiary shall be entitled to exercise the
outstanding Option until the earlier of 180 days following the termination of
such Continuous Service or the Option Termination Date.

 

  c. If the Participant’s Continuous Service is terminated for Cause, the
outstanding Option shall be cancelled to the extent not previously exercised and
all rights hereunder and under the Program shall terminate on the date of such
termination of Continuous Service.

 

  d.

If the Participant’s Continuous Service is terminated for any reason other than
those specifically described in this Section 3 or Section 4, the Participant’s
Option shall terminate immediately to the extent not yet exercisable pursuant to
Section 3 hereof, and the Participant shall be entitled to exercise the
outstanding Option until the earlier of 60 days

 

3



--------------------------------------------------------------------------------

  following such termination of Continuous Service or the Option Termination
Date.

 

  e. In the case of a Participant who is both an employee of the Company or any
Subsidiary or Affiliate and a member of the Board of Directors of the Company,
Continuous Service shall not end until the Participant’s service as both an
employee and a director terminates.

 

  f. The foregoing provisions of this Section 3 shall be subject to the
provisions of any Company plan or written employment, severance or similar
agreement that has been or may be executed by the Participant and the Company,
and the provisions in such agreement concerning the vesting and exercise of the
Option in connection with the Participant’s termination of Continuous Service
shall supercede any inconsistent or contrary provision of this Section 3.

4. Change-in-Control.

 

  a. Unless the Committee determines otherwise, upon the occurrence of a Change
in Control, if the Option is Assumed (as defined below) by the entity effecting
the Change in Control (or a successor or parent corporation), the Option will
vest as provided in Section 3(a) or, if earlier, will become fully vested upon
the termination of the Participant’s employment during the two-year period
beginning on the date of a Change in Control, if such termination is due to:
(i) a termination by the Company without Cause or (ii) a voluntary termination
by the Participant due to the existence of Good Reason. Any Options that were or
became vested on the date of such termination of employment shall be exercisable
until the earlier of six (6) months following the Participant’s termination of
employment and the expiration date of the Option.

 

  b. Unless the Committee determines otherwise, upon the occurrence of a Change
in Control, if the Option is not Assumed by the entity effecting the Change in
Control (or a successor or parent corporation), the Option will become fully
vested on the date of the Change in Control. For each Option covered by this
Award Agreement which then has not otherwise expired, the Participant will
receive a payment equal to the excess, if any, of the consideration (consisting
of cash or other property (including securities of a successor or parent
corporation)) which holders of Company Shares received (or will receive) in the
Change-in-Control transaction over the exercise price specified in this
Agreement. Such payment shall be made in the same form as such consideration and
at such date(s) as specified by the Committee.

For purposes of this Agreement, an Option will be considered assumed (“Assumed”)
if the following conditions are met: (1) Options are converted into a
replacement award in a manner that complies with Section 409A of the Internal
Revenue Code of 1986, as amended; (2) the

 

4



--------------------------------------------------------------------------------

replacement award contains provisions for scheduled vesting and treatment on
termination of employment (including the definition of Cause and Good Reason)
that are no less favorable to the Participant than those in this Agreement, and
all other terms of the replacement award (other than the security and number of
shares represented by the replacement award) are substantially similar to those
of this Agreement; and (3) the security represented by the replacement award is
of a class that is publicly held and widely traded on an established stock
exchange.

5. Exercise of the Option. Written notice of an election to exercise any portion
of the Option shall be given by the Participant, or his or her personal
representative in the event of the Participant’s death, in accordance with
procedures established by the Committee. At the time of exercise, payment of the
purchase price for the Shares with respect to which the Option is being
exercised must be made by (a) a cash payment, (b) in cash received from the
broker-dealer to whom the Participant has submitted an exercise notice and
irrevocable instructions to deliver the purchase price to the Company from the
proceeds of the sale of Shares subject to the Option, (c) by having Shares
withheld by the Company from any Shares that would otherwise be received upon
exercise of the Option, or (d) by any other method approved by the Committee.

6. Tax Withholdings and Payments.

 

  a. The Company or any Subsidiary or Affiliate is authorized to withhold from
any payment to be made to the Participant, amounts of income tax withholding and
other taxes due in connection with the exercise of the Option. The Participant
shall hold the Company harmless for any damages caused by his or her failure to
so comply and for any other damages caused by his or her actions or inactions.

 

  b. The Participant may pay such withholding taxes in any method specified in
Section 5 above. If the Participant does not satisfy the withholding obligation
within a reasonable time established by the Committee, the Participant’s
withholding obligation shall be satisfied by the Company’s withholding of Shares
from the Shares that would otherwise be received upon exercise of the Option.

7. Delivery of Shares to the Participant. As soon as practicable after the
Participant’s payment of the Option exercise price and withholding taxes, the
custodian appointed by the Committee from time to time (the “Custodian”) shall,
without transfer or issue tax or other incidental expense to the Participant,
deliver to the Participant by first-class insured mail addressed to the
Participant at the address shown on page 1 or the last address of record on file
with the Custodian, or direct deposit, if applicable, (a) a statement from the
Custodian referencing the number of Shares held in the Participant’s name in
book entry account, or (b) at the Participant’s request, certificate(s) for the
number of Shares as to which the Option has been exercised, and/or (c) the
proceeds of the sale of Shares in excess of the option exercise price and
withholding tax obligation.

 

5



--------------------------------------------------------------------------------

8. Characteristics of Options.

 

  a. Options are not Shares and the grant of Options shall provide only those
rights expressly set forth in the Agreement and the Program. The Participant is
not deemed to be a stockholder in the Company or have any of the rights of a
stockholder in the Company until he or she acquires Shares upon exercise of the
Option.

 

  b. The Participant does not have voting rights or any other rights inherent to
the ownership of Shares, including the rights to dividends, or other liquidating
or non-liquidating distributions, by virtue of being granted the Option.

 

  c. The Option shall, during the Participant’s lifetime, be exercisable only by
the Participant, and neither it nor any right hereunder or under the Program
shall be transferable otherwise than by will or the laws of descent and
distribution, or be subject to attachment, execution or other similar process;
provided, however, that to the extent permitted by applicable law, the
Participant may designate a beneficiary pursuant to procedures which may be
established by the Committee. In the event of any attempt by the Participant to
alienate, assign, pledge, hypothecate or otherwise dispose of the Option or of
any right hereunder or under the Program, except as provided for in the Program,
or in the event of any levy or any attachment, execution or similar process upon
the rights or interest conferred by the Option, the Company may terminate the
Option by notice to the Participant and the Option shall thereupon be cancelled.
Any person or persons to whom the Participant’s rights under the Option have
passed by will or by the applicable laws of descent and distribution shall be
subject to all the terms and conditions of the Program and the Agreement
applicable to the Participant.

9. Compensation Recovery. The Option will be subject to any clawback policy
developed by the Board of Directors or Human Resources and Compensation
Committee that is consistent with applicable law.

10. Miscellaneous.

 

  a.

The granting of an Award under the Program and the Agreement shall impose no
obligation on the Company or any Subsidiary or Affiliate to continue the
employment relationship or any other relationship between it and the Participant
and shall not lessen or affect the Company’s, Subsidiary’s or Affiliate’s right
to terminate its relationship with the Participant. The Participant shall have
no claim to be granted any further or other Award under the Program, and there
is no obligation for uniformity of treatment of the Participants. The
Participant acknowledges and agrees that: (i) the Program is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended

 

6



--------------------------------------------------------------------------------

  or terminated by the Company at any time; (ii) the grant of an Option is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Options, or benefits in lieu of an Option, even if
Options have been granted repeatedly in the past; (iii) all decisions with
respect to future Option grants, if any, will be at the sole discretion of the
Company; (iv) participation in the Program is voluntary; (v) the Options are not
a part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (vi) the future value of the underlying
shares is unknown and cannot be predicted with certainty; and (vii) in
consideration of the grant of an Option, no claim or entitlement to compensation
or damages shall arise from termination of the Option or diminution in value of
the Option including (without limitation) any claim or entitlement resulting
from termination of the Participant’s active employment by the Company or a
Subsidiary or Affiliate (for any reason whatsoever and whether or not in breach
of local labor laws) and the Participant hereby releases the Company and its
Subsidiaries and Affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Participant
shall be deemed irrevocably to have waived the Participant’s entitlement to
pursue such claim.

 

  b. The Agreement shall, subject the terms hereof, terminate upon the
forfeiture and/or exercise of the entire Option granted to the Participant
hereunder, unless otherwise agreed upon by the parties hereto.

 

  c. The Agreement may be amended by the written agreement of the Company and
the Participant. Notwithstanding the foregoing, (i) the Company may amend, alter
or discontinue the Agreement, without the consent of the Participant so long as
such amendment, alteration or discontinuance would not impair any of the rights
or obligations under any Award theretofore granted to the Participant under the
Program; and (ii) the Committee may amend the Agreement in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of the
Code or other applicable laws.

 

  d.

The parties agree that the Agreement shall be governed by and interpreted and
construed in accordance with the laws of the United States and, in particular,
those of the State of Illinois without regard to its conflict of law principles,
as Illinois is the situs of the principal corporate office of the Company.
Furthermore, to the extent not prohibited under applicable law, and unless the
Company affirmatively elects in writing to allow the proceeding to be brought
(or itself brings such a proceeding) in a different venue, the parties agree
that any suit, action or proceeding with respect to the Program, the Option or
the Agreement shall be brought in the state

 

7



--------------------------------------------------------------------------------

  courts in Chicago, Illinois or in the U.S. District Court for the Northern
District of Illinois. The parties hereby accept the exclusive jurisdiction of
those courts for the purpose of any such suit, action or proceeding. Venue for
any such action, in addition to any other venue required or otherwise mandated
by statute, will be in Chicago, Illinois. Each party further agrees to waive any
applicable right to a jury trial, and expressly elects to have the matter heard
as a bench trial.

 

  e. Unless waived by the Company, any notice to the Company required under or
relating to the Agreement shall be in writing and addressed to:

General Counsel

Heidrick & Struggles International, Inc.

233 South Wacker Drive

Suite 4200

Chicago, IL 60606-6303

11. Program Governs. All terms and conditions of the Program are incorporated
herein and made part hereof as if stated herein. If there is any conflict
between the terms and conditions of the Program and the Agreement, the terms and
conditions of the Program, as interpreted by the Committee, shall govern.

12. Data Privacy. By signing below, the Participant voluntarily acknowledges and
consents to the collection, use, processing and transfer of personal data as
described in this Section 12. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data. However, the
Participant’s failure to provide the consent may affect the Participant’s
ability to participate in the Program. The Company and its Subsidiaries and
Affiliates hold certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth,
employee identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
rights or entitlements to shares of stock in the Participant’s favor, for the
purpose of managing and administering the Program (“Data”). The Company, its
Subsidiaries and its Affiliates will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Program, and the Company and any of its
Subsidiaries or Affiliates may each further transfer Data to any third parties
assisting in the implementation, administration and management of the
Program. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Participant
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Program, including any requisite
transfer of such Data as may be required for the administration of the Program
and/or the subsequent holding of Shares on the Participant’s behalf to a broker
or other third party with whom the Participant may elect to deposit any Shares
acquired pursuant to the Program. The Participant may, at any time, review Data,
require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, by withdrawing consent, the
Participant will affect his or her ability to participate in the Program.

 

8



--------------------------------------------------------------------------------

13. Execution of the Agreement.

 

  a. The Parties agree that this Agreement shall be considered executed by both
parties executing the Agreement as the first page hereof, which is a part
hereof.

 

  b. This Agreement, or any amendments thereto, may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

 

9